Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office Action is in response to the Applicants’ communication filed on 11/04/2019. In virtue of this communication, claims 1-17 are currently pending in the instant application. 
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
 	A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

	Claims 1-17 are rejected under 35 U.S.C. 103 as being unpatentable over Baker et al. (US 2018/0270311 A1) in view of Jackson et al. (US 2016/0029148 A1).   

	Regarding Claim 9 Baker teaches the limitations "An aerosol delivery device, comprising: (see par. 0031, showing e-cigarette device
 	a memory configured to store, during use of the aerosol delivery device, information recording usage characteristics of the aerosol delivery device; (see par. 0109, fig. 10, 13 and par. 0109, where the end device (i.e. the e-cigarette 61) provides usage data to app (i.e. the remote device 65 with app 69) upon request and therefore it is stored); 

wherein the wireless communication interface is further configured to receive a 
wherein a connectionless-state packet is a packet transmitted without a formal bonding, pairing or other connection establishment process" (see par. 0008 and 0032, as noted above the end device transmits an advertisement packet using BTLE protocol to establish communication and therefore the advertisement packet is transmitted without a formal bonding, pairing or other connection establishment process as is inherent in the BTLE communication). 
	However, Baker does not explicitly disclose that the connectionless-state advertising packet includes a first set of information recording usage characteristics of the aerosol delivery device from the memory and that the request and response packets are connectionless-state request and response packets.
 	In the same field of endeavor Jackson discloses a method for communicating sensor data between devices where the sensor data is included in the ADV_IND or SCAN-RSP messages so that the 
 	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include additional usage data in the advertisements and request and respond with connectionless-state packets as taught by Jackson in the system of Baker, in order to communicate data between devices with less power usage by transmitting sensor data without the need to establish a data connection (see par. 0151 of Jackson). 

 	Claim 1 is rejected for the same reasons set forth above because the claims have similar limitations or have been addressed.

	Regarding Claim 10 Baker teaches the limitations "The aerosol delivery device of claim 9, wherein the aerosol delivery device is an electronic nicotine delivery device" (see par. 0031, e-cigg). 

 	Claim 2 is rejected for the same reasons set forth above because the claims have similar limitations or have been addressed.

	Regarding Claim 11 Baker teaches the limitations "The aerosol delivery device of claim 9, wherein the wireless communication interface utilizes an IEEE802.11 or IEEE802.15-derrived wireless communication protocol" (see par. 0004, where the use of 802.15 derived protocols such as Zigbee is contemplated and known in the art). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use ZigBee or Bluetooth as suggested by Baker, in order to communicate data between devices with conventional wireless communication approaches (see par. 0003 of Baker). 

 	Claim 3 is rejected for the same reasons set forth above because the claims have similar limitations or have been addressed.

	Regarding Claim 12 Baker teaches the limitations "The aerosol delivery device of claim 11, wherein the wireless communication interface is a Bluetooth or BTLE interface" (see par. 0032, BTLE protocol is used).

 	Claim 4 is rejected for the same reasons set forth above because the claims have similar limitations or have been addressed.

	Regarding Claim 13 Baker and Jackson teach the limitations "The aerosol delivery device of claim 9, wherein the connectionless-state advertising packet comprises a payload which includes the first set of information recording usage characteristics, 
 	wherein the first set of information recording usage characteristics comprises one or more values selected from: battery properties, aerosol generation properties, aerosol medium properties, aerosol generation event properties, and erroneous or abnormal behavior properties" (Baker shows the e-cigg end devices report charge and nicotine fluid levels (see par. 0044). 
Jackson discloses a method for communicating sensor data between devices where the sensor data is included in the ADV_IND or SCAN-RSP messages so that the data is quickly transmitted without the need to establish a connection (i.e. connectionless-state advertising packet (see abstract, fig. 9 and par. 0147 and 0151). 
 	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include additional usage data in the advertisements and request and respond with connectionless-state packets as taught by Jackson in the system of Baker who’s sensor data includes charge and nicotine levels, in order to communicate data between devices with less power 


 	Claim 5 is rejected for the same reasons set forth above because the claims have similar limitations or have been addressed.

	Regarding Claim 14 Baker teaches the limitations "The aerosol delivery device of claim 9, wherein the connectionless-state response packet comprises a payload which includes the second set of information recording usage characteristics, 
 	wherein the second set of information recording usage characteristics comprises one or more values selected from: battery properties, aerosol generation properties, aerosol medium properties, aerosol generation event properties, and erroneous or abnormal behavior properties" (Baker shows the e-cigg end devices report charge and nicotine fluid levels (see par. 0044) and that the response packet includes e-cigg usage data (see fig. 13 (S13-5) and par. 0109). 
Jackson discloses a method for communicating sensor data between devices where the sensor data is included in the ADV_IND or SCAN-RSP messages so that the data is quickly transmitted without the need to establish a connection (i.e. connectionless-state packets) (see abstract, fig. 9 and par. 0147 and 0151). 
 	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include additional usage data in the advertisements and request and respond with connectionless-state packets as taught by Jackson in the system of Baker who’s sensor data includes charge and nicotine levels, in order to communicate data between devices with less power usage by transmitting sensor data without the need to establish a data connection (see par. 0151 of Jackson). 
 	Claim 6 is rejected for the same reasons set forth above because the claims have similar limitations or have been addressed.

	Regarding Claim 15 Baker teaches the limitations "The aerosol delivery device of claim 14, wherein the connectionless-state response packet further includes information relating to an identity of the aerosol delivery device" (see par. 0051, where the device name is included in the response packet). 

 	Claim 7 is rejected for the same reasons set forth above because the claims have similar limitations or have been addressed.

	Regarding Claim 17 Baker teaches the limitations "A system comprising: the aerosol delivery device of claim 9; and a remote wireless device comprising: a wireless communication interface configured to: receive the 
 	As noted above, Jackson discloses a method for communicating sensor data between devices where the sensor data is included in the ADV_IND or SCAN-RSP messages so that the data is quickly transmitted without the need to establish a connection (see abstract, fig. 9 and par. 0147 and 0151). 
 	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to request and respond with connectionless-state packets as taught by Jackson in the system of Baker, in order to communicate data between devices with less power usage by transmitting sensor data without the need to establish a data connection (see par. 0151 of Jackson). 

Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID BILODEAU whose telephone number is (571)270-3192. The examiner can normally be reached Monday-Thursday 8:00am-6:00pm Pacific Standard Time. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley Kim can be reached at (571) 272-7867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/David Bilodeau/
Primary Examiner, Art Unit 2648